 GEORGIA PACIFIC CORP. 67Georgia-Pacific Corporation and Building Material, Lumber, Box Shaving, Roofing and Insulating Chauffeurs, Teamsters, Warehousemen and Helpers, and Related Industry Employees Union Local 786.  Case 13ŒCAŒ34827 September 7, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND BRAME On February 26, 1998, Administrative Law Judge John H. West issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions1 and to adopt the judge™s recommended Order2 as modified. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Georgia-Pacific Corporation, University Park, Illinois, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified.                                                                                                                      1 In its exceptions, the Respondent contends, inter alia, that the judge should have found that a question concerning representation existed at its University Park, Illinois facility based on the alleged ﬁrivalryﬂ be-tween the Charging Party and Laborers Local 681 for representation of yard lift operators working in the millwork center.  We agree with the judge that no such question concerning representation exists.  The record shows that Laborers Local 681 won a Board election and was certified to represent a unit of employees engaged in millwork opera-tions at University Park.  By contrast, the unit of employees represented by the Charging Party, as set forth in par. 1(a) of the judge™s recom-mended Order, work exclusively in the separate and distinct full-line/logistics department of the University Park facility.  The Charging Party never sought to represent yard lift operators, or any other classifi-cation of employees, working in the millwork center.  In affirming the judge™s conclusion that under Harte & Co., 278 NLRB 947 (1986), the Respondent was obligated to apply the collec-tive-bargaining agreement at University Park, we find it unnecessary to rely on his statement in the analysis section of his decision that art. XX of that agreement ﬁapplies to the situation at hand.ﬂ  2 We amend the judge™s remedy to provide that the Respondent make whole its unit employees by providing all contractual benefits and making contractually required benefit payments or contributions, in-cluding any additional amounts applicable to such delinquent payments as determined pursuant to Merryweather Optical Co., 240 NLRB 1213, 1216 (1979).  In addition, the Respondent shall reimburse unit employ-ees for any expenses ensuing from its failure to make such required payments or contributions, as set forth in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amounts to be computed in the manner set forth in Ogle Protection Service, 183 NLRB 632 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).  We shall also modify the recommended Order to accord with standard remedial language. Substitute the following for paragraph 2(c). ﬁ(c) Make whole the employees in the involved unit, with interest, for any loss of earnings and other benefits they may have suffered by the Respondent™s unlawful refusal to apply the terms and conditions of employment set forth in the collective-bargaining agreement, which expired May 31, 1997, until such time as Respondent bargains in good faith to impasse or enters into a collec-tive-bargaining agreement, in the manner set forth in the remedy section of the judge™s decision as amended by the Board™s decision.ﬂ  Valerie Ortique-Barnett, Esq., for the General Counsel. Gary L. Melampy, Esq., of Atlanta, Georgia, for the Respon-dent. Anthony Pinelli, Esq., of Chicago, Illinois, for the Charging Party. DECISION STATEMENT OF THE CASE JOHN H. WEST, Administrative Law Judge.  A charge was filed on January 7, 1997, by Building Material, Lumber, Box Shaving, Roofing and Insulating Chauffeurs, Teamsters, Ware-housemen and Helpers, and Related Industry Employees Union Local 786.  It was amended on March 7, June 2, and July 10, 1997.  On July 10, 1997, a complaint was issued and, as amended on October 27, 1997, it alleges that Georgia-Pacific Corporation violated Section 8(a)(1) and (5) of the National Labor Relations Act (the Act), collectively, by orally promul-gating and maintaining a rule prohibiting employees from dis-cussing the Union, distributing union literature, or engaging in any union activities at any time on company premises and sub-jecting employees to unspecified discipline for violations of the rule, by failing and refusing to recognize and bargain with the Union, as requested by the Union, as the exclusive collective-bargaining representative of the involved unit,1 by, without the Union™s consent, repudiating and failing to continue in effect all of the terms and conditions of employment of the unit in the collective-bargaining agreement it had with the Union which was to remain in effect until May 31, 1997, and by implement-ing various changes in terms and conditions of employment for unit employees.  The Respondent denies violating the Act as alleged.   1 As set out in the complaint, the unit is as follows: All truck drivers and drivers operating delivery vehicles equipped with mechanical loading and unloading devices and truck drivers and drivers operating yard tractors, yard loaders, lifts or carriers, and yard cranes used wholly within the con-fines of Respondent™s premises and engaged in the delivery, loading and unloading of lumber, lumber products, mill work, trim and building materials from yards, team tracks, or mills owned and/or operated by the Respondent, or from any other point designated by the Respondent, to individuals, companies or corporations, and all construction sites, or any other place, as directed by the Respondent, employed by the Respondent at Respondent™s facility currently located in University Park, Illi-nois, but excluding all office clerical employees, guards, and supervisors as defined in the Act. 329 NLRB No. 5  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68A hearing was held on November 5 and 6, 1997, in Chicago, 
Illinois.  Upon the record, incl
uding the demeanor of the wit-
nesses, and after due c
onsideration of the briefs filed by counsel 
for the General Counsel, the 
Respondent, and the Charging 
Party, I make the following 
FINDINGS OF FACT
 JURISDICTION
 The Respondent, a corporation w
ith an office and place of 
business in University Park, Illinois, is engaged in the business 
of selling building materials.  The complaint alleges, the Re-
spondent admits, and I find that 
at all times material herein, 
Respondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act, and the 
Union has been a labor organization within the meaning of 
Section 2(5) of the Act.  
Facts 
Donald Crowley worked for Respondent at its Harvey, 
Michigan facility for about 10 years.  He has been a member of 
the Union for about 23 years and he had been a union steward 
since November 1996, representi
ng 18 employees at the Harvey 
facility under a collective-bargaining agreement between the 
Respondent and the Union. The agreement was effective from 
June 1, 1994, through May 31, 1997, the General Counsel™s 
Exhibit 2, and it covered Respondent™s Harvey and Elgin, Illi-
nois facilities. 
According to the testimony of Crowley, there was a meeting 
of the Harvey facility employees in the winter of 1994 or the 
early spring of 1994.  Crowley testified that his branch man-
ager, Mike Ferguson, conducted the meeting at the Holiday Inn 
across the street from the facility; that the meeting was held 
during work time; that at this meeting he first learned that the 
Respondent planned to close its Ha
rvey operations; that before 
he left the Harvey facility in early spring 1996, Ferguson con-
ducted an additional two or thre
e meetings to discuss the Re-spondent™s plans with respect to closing the Harvey facility; 
that at the first meeting Ferguson told the employees that the 
Company was planning to restruct
ure its distribution division, 
downsize and close se
veral smaller facilities and open one lar-
ger facility to ﬁhandle the areasﬂ; that during the first meeting 
he asked Ferguson what was the Company™s intent with respect 
to the collective-bargaining agreement the Union had with the 
Respondent and Ferguson said that it was Georgia Pacific™s 
intention to honor the existing 
labor agreement; that Ferguson 
provided written information to 
the employees concerning the 
Respondent™s decision to restru
cture operations, the General 
Counsel™s Exhibit 3; that at one
 of the meetings Ferguson said 
that all employees were guara
nteed jobs with Respondent 
should the employees want them; 
that at a later meeting in 
March 1996 the Harvey employees were told that they would 

have to fill out applications for 
positions at the University Park 
facility and Crowley received an
 application from his supervi-
sor at the Harvey facility, Bud 
Bewaldo; that, after discussing 
the matter with the Union he completed the application and 

submitted it to the Respondent before the deadline on April 1, 
1996; that he applied for the position of fork lift operator or 
material handler, which was th
e same position he had at Har-vey; that he did not have an interview for the position at Uni-

versity Park; that the manager of the University Park facility, 
Kim McCubbin, answered,2 at the Harvey facility about 1 week 
after Crowley submitted his application, ﬁTechnically, yesﬂ to 
Crowley™s question, namely ﬁsin
ce we officially became the 
Triad April 1, 1996, and we all ha
ve filled out applications for positions at the Triad, and we are, in fact, still working here [at 
Harvey] after April 1, 1996, are we not already employees of 
the Triadﬂ; that between April and December 1996 Bill Patton, 
who is in Respondent™s human
 resources manager, and 
McCubbin held additional meeti
ngs to discuss Respondent™s 
plans to restructure operations and close the Harvey facility; 
that at one such meeting held on November 4, 1996, Patton said 
that the University Park facility was going to be the Triad and it 

would be opening as a nonunion fac
ility; that when material 
handler Doug Stassen indicated th
at Ferguson previously said 
that their contract would be honored, Patton said that Ferguson 

should not have said that; that also at the November 4, 1996 
meeting the subject of hourly wages was discussed and it was 
indicated that the top pay for new employees would be $14.40 
but the Harvey employees, who were earning $15.97 at the 
time, would be redlined at that 
figure; and that Patton indicated 
that the University Park facility was anticipated to open in 

January 1997. 
On September 12, 1996, Responde
nt met with representa-
tives of Local 786 at the Marriott O™Hare.  Present for the Un-
ion were Walter Hoff, its president, Attorney Tony Pinelli, 
Union Trustees D™Amico and Lou Mazzei.  The Respondent 
was represented by McCubbin, who was going to be the Triad 
manager, Patton, Silvas, who is
 in human relations, and Har-rington, who allegedly is Re
spondent™s vice president.
3  Har-
rington told the union representatives that Respondent was 
going to have a new facility at 
University Park and Respondent 
did not believe that the existi
ng contract would be valid.  
Mazzei, who became president 
of Local 786 on December 1, 
1996, testified that Hoff said that under article XX of the col-
lective-bargaining agreement th
e terms of the contract should 
apply at University Park;
4 that Harrington said that Respon-
dent™s attorney would be in touch with the Union™s attorney 
regarding article XX; that Harri
ngton stated that he did not 
have a problem with unions but he wanted one union and he 
stated that the Teamsters should go for everything; that Hoff 
told Harrington that there was no way that the Teamsters would 
infringe on another craft™s jobs; 
and that the Teamsters and the 
                                                          
 2 Counsel for the General Counsel™s unopposed motion to correct the 
record to show the correct spelling of this individual™s name is granted. 
3 John Mangan, who is Respondent™s director of human resources in 
its distribution division, testified that Ed Harrington is not vice presi-
dent of the company. 
4 Art. XX, ﬁSales and Transfersﬂ reads as follows: 
20.1 This agreement shall be binding upon the parties hereto, 
respective successors, administrators, executors, assigns and legal 

representatives. In the event th
e Employer™s business or opera-
tion, or part of either, is sold, leased, transferred or taken over by 
any means whatsoever, including but 
not limited to sale, transfer, 
lease succession, merger, consolida
tion, assignment, receivership, 
bankruptcy proceeding, or operation of law, 
or taken over or ab-sorbed by a parent company or a subsidiary company or subsidi-
ary corporation, such business or operation shall continue to be 

subject to and covered by the terms and conditions of this agree-
ment for the term thereof. The Employer shall not use any leasing 
device to a third party or any 
other device to evade the Agree-
ment. Nothing in this Agreement sha
ll limit or restrict the right of 
an Employer to cease its business or
 operations or a part of either. 
 GEORGIA PACIFIC CORP. 69Laborers both represented groups of employees at the Harvey 
and Elgin facilities. 
Darren Zettek, who was a truckdriver at Respondent™s Har-
vey facility and a member of the Union, testified that in Octo-
ber or November 1996 he first learned that the Respondent was 
closing the Harvey facility; that Patton came to the Harvey 
facility and explained that the Harvey facility was going to be 
closed and there was going to be a relocation, the pay rate 
would be carried over to the new facility, and the employees 
could transfer to the new facil
ity; and that Respondent™s other 
supervisors present were McCubbin and Bewaldo. 
By letter dated November 5, 1996 (G.C. Exh. 7), the Re-
spondent™s law department advi
sed the Union that nothing in 
article XX requires or allows the Respondent to extend its labor 
contract with Local 786 to the University Park Triad, and the 
Respondent remains ready to engage in effects bargaining and 
to resolve any impediment to a facility shutdown agreement 
covering employees represented by Local 786. 
In early December 1996, Crowley received a written notice 
that he would be employed at the University Park facility from 
Patton during a meeting at the Harv
ey facility.  (G.C. Exh. 4.)  
The ﬁHourly Position Job Offerﬂ indicates ﬁwe are pleased to 
offer you a continuing position as Material Handler at the new 
University Park Triad facility.ﬂ  Crowley testified that other 
subjects discussed at this empl
oyee meeting included Univer-
sity Park opening on January 13,
 1997, and the Harvey facility 
closing sometime in March. 
On December 10, 1996, the representatives of the Respon-
dent and the Union met at the Holiday Inn in Harvey.  Silvas, 
Patton, and McCubbin represented the Respondent.  The Union 
was represented by Pinelli, Cr
owley, and Yeager, who is the 
secretary/treasurer and business agent for Local 786, and 
Mazzei.  Mazzei testified that Silvas presented the Union with a 
copy of a closure agreement and he indicated that for there to 
be a closure and relocation agreement (G.C. Exh. 8), the Union 
would have to ﬁdisclaimﬂ th
e existing collective-bargaining 
agreement; that the Union advised the Respondent that the Un-
ion would not even consider entering into the closure agree-
ment since it had an existing contract with the Company; that 

the Company also gave the Union a copy of its employee relo-
cation assistance policy benefi
ts reimbursement agreement 
(G.C. Exh. 9), and the Company indicated that for this agree-

ment to become effective the Union would have to waive the 
collective-bargaining agreement which was in existence; and 
that the Union told the Company that there was no way the 
Union would consider waiving the existing collective-
bargaining agreement.  On cross-examination Mazzei testified 
that Silvas said at this m
eeting that Respondent would no 
longer honor its agreement with Local 786 at University Park. 
The dues-checkoff records of Local 786 dated ﬁ12Œ17Œ96ﬂ 
were received as General Counsel™s Exhibit 10(a) and (a).  

Their sponsor, Mazzei, testifie
d that the documents are the 
billing from Local 786 to the Company for January, February, 
and March 1997; that they cove
r the Respondent™s Harvey and 
Elgin facilities; that the subject 
of employee health and welfare 
is covered by the latest collective-bargaining agreement be-
tween Local 786 and the Respondent; that the Respondent did 
not continue to make health and welfare contributions once 
employees relocated from Harvey 
and Elgin to University Park; 
and that Respondent did not cont
inue to make pension contribu-
tions once the employees relocated from Harvey and Elgin to 
University Park. 
For 3 to 4 weeks from December 1996 through January 1997 
Crowley assisted in transferri
ng equipment and inventory from 
the Respondent™s Harvey facility to
 its University Park facility.  
Crowley testified that 90 per
cent of the Respondent™s equip-ment and 99 percent of its inventory was transferred from Har-
vey to University Park; that on January 11, 1997, he allegedly 
was denied some overtime when supervisors performed some 
unit work, and he and employee Joe Doyle filed a grievance 
(G.C. Exh 5); and that Patton paid him and Doyle for 1 hour™s 
pay at overtime for the time that the supervisors spent at the 
facility. 
Mangan, who as noted above is 
the Respondent™s director of 
human resources in its distribution 
division, testified that before 
October 1996 he was the Respo
ndent™s manager for organiza-
tional effectiveness in the same 
division; that Respondent made 
the decision to reengineer and restructure its business because 
of growth, cost, and the performance of its customers and sup-
pliers; that previously the Re
spondent had 133 inventory and 
delivery branches which were a
ll separate profit-and-loss cen-ters; that as pointed out on pa
ge 9 of Respondent™s Exhibit 1, 
the Respondent™s new system will have 55 logistic centers in-

stead of the 133 aforementioned branches;
5 hat the Respondent moves inventory out of the cent
ers faster then it did at its 
branches; that the consolidation or elimination of the large 
number of facilities in favor of the smaller number of facilities 
stocking larger quantities is
 designed to lower the inbound 
transportation costs because the movements will involve truck-

load instead of less-than-truckload and the Respondent can use 
rail service inbound; that the Respondent™s sales force was 
reorganized so that instead of having a sales force at each of the 
133 branches, its inside sales for
ce is located at two of its cen-
ters, viz., Denver and Atlanta and 
its outside sales force spends all of their time in the field; th
at instead of 133 branches plac-ing different orders with suppliers, Respondent now places one 
order with a supplier for all of its
 55 plus centers; that prior to 
the reorganization the millwork centers were not combined 
with the distribution facilities and now the Triad contains a 
millwork center; that 69 of the 133 branches closed; that 9 tri-
ads were built; and that other th
an Teamster Local 786 in this 
case, no other Teamster Local contended that it continued to 

represent employees that this Un
ion had represented at a facil-
ity that closed when those employ
ees were transferred to one of 
the new distribution facilities of the Respondent.  On cross-
examination, Mangan testified that at Elgin and Harvey the 
truckdrivers pretty much had fixed routes but at University Park 
they could end up having a variety of routes; that he was the 
person who decided whether to recognize Local 786 at Univer-
sity Park; that the key factors 
for him in making that decision 
was whether a location was new enough and the mix of people 
going into that location warranted recognizing or continuing a 
relationship with the Union that was closest to that facility; that 
part of the consideration was 
the projected number of employ-
ees to be employed at the new facilities; that it was projected 

that between 125 and 200 employees would be hired at Univer-
sity Park in a 2Œto 2Œ1/2-year period and this was a considera-
tion in deciding whether to recognize a union at a newly relo-
cated and opened facility; that th
e other factors he considered 
                                                          
 5 The 55 centers will have a total of 11 million square feet of ware-
house space vis-a-vis a total of 13 million square feet in the 133 
branches, and delivery radius will increase from 100 miles with the 
branches to 150-Œ200 miles with the centers. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 70included the ﬁnumber of locations rolling into a new facility 
and whether or not we had any cl
ear indication as to the people 
who would accept positions; that he
 believes that University 

Park is 12 to 15 miles from Harvey; that he considered the 
close proximity of Harvey to University Park in deciding 
whether to recognize Local 786 at that location; that he was not 
aware that most of the employees who worked at the Harvey 
facility were willing to relocate to the University Park facility; 
that he was aware that Res
pondent began soliciting volunteers 
from amongst the Harvey employees to work at University Park 
as early as April 1996 but a deci
sion was not made with respect to these employees until within
 the 120-day period before the 
University Park facility opened; that he did not believe that the 
employees at Harvey and Elgin w
ho were interested in working 
at University Park were reinte
rviewed; that in November 1996 

a decision had already been made that Local 786 would not be 
recognized at University Park; 
that in November 1996 he could 
not specify exactly how many 
truckdrivers and material han-
dlers were going to be working 
at University Park and he had 
no idea at that point in time as to the staffing levels; that the 

earliest that he reviewed docum
ents which show how many of 
the material handlers or truckd
river sat University Park are 
employees who transferred from 
Elgin and Harvey was a few 
days before the hearing herein; that Respondent recognizes the 
Teamsters Union voluntarily at 
its new distribution center in 
Detroit, Michigan;
6 that the job of material handler at Univer-
sity Park is different from at Ha
rvey because at the former the 
material handler is involved in 
tracking and the way material is 
organized;7 and that he did not know how much training mate-
rial handlers at University Park received before they were al-
lowed to begin actually moving materials.  Mangan sponsored 
Respondent™s Exhibit 2, which is the employee handbook for 
University Park.  He testifie
d that this handbook was not in 
effect at the Elgin or Harvey facilities and the old facilities did 

not have employee handbooks. 
Greg Hoyer, who is Respondent
™s general manager for the 
millwork portion of the University Park Triad, testified that the 
millwork portion of the Respondent™s business involves the sale 
and delivery of windows, doors, 
moldings, and some specialty 
products such as columns, porch post, and stair parts; that 
millwork is sold to retail lumber
yards; that there is a millwork 
specialty center at University Park;
8 that while there was no 
millwork specialty center at Elgin or Harvey, Elgin did offer 
interior prehung door units; that whereas at the Elgin and Har-
vey branches combined, millwork people would have been in 
the 10 to 15 range, there are 65 millwork employees at the Uni-
versity Park location; that 
Respondent spent a substantial amount of money at University Park on millwork equipment; 
that Respondent™s Exhibit 3 shows basically the millwork terri-
tory covered out of University Park; that the millwork center at 
University Park employs about 20
 individuals who operate yard 
tractors or yard loaders, lifts, 
or carriers and none of these indi-
                                                          
 6 Mangan testified that this was 
done because the majority of the 
people who accepted positions to work at this new facility were em-
ployees at the Respondent™s distribution facilities in the area and these 
facilities were to be closed.  He also testified that respondent did not 
voluntarily recognize the Teamster union at some of its other new fa-
cilities. 7 Mangan testified that this also a
pplied to some degree regarding the 
material handlers who went to work
 at the new facility in Detroit. 
8 Hoyer also testified that there is another millwork specialty center 
in Cincinnati, Ohio. viduals had been Teamsters at Elgi
n or Harvey; that these 20 or 
so employees are represented by Laborers Local Union 681 
pursuant to a certification (Jt. Exh. 1), issued after a National 
Labor Relations Board election; that Local 681 represented a 
unit of employees at Elgin and Harvey; and that the Laborer™s 
unit certified at University Park is not the same unit that was 
represented by Laborers Local 681 at Elgin and Harvey in that 
the University Park unit has much more involvement in forklift 
activities that was not represented by the Laborers in the past.  
On cross-examination Hoyer tes
tified that as far as business 
goes there is a delineation between the millwork section and the 
full-line section and with the millwork section the profit and 
loss rests at that location; that there is a wall which separates 
the full-line section from where the millwork is actually per-
formed, the millwork section rents some space from logistics 
from a staging standpoint but there is a wall and doors that separate the area; that the mi
llwork employees use a separate 
timeclock; that Laborers Local 681 represented about 12 em-
ployees at Respondent™s Elgin f
acility when it closed and now 
Local 681 represents a unit of 
between 55 and 60 employees 
working in the millwork section at University Park; that from 
the inception there was a much larger unit at University Park 
than Local 681 had represented; 
that the forklift drivers who 
voted in the Laborers election 
work on the millwork side as 
opposed to the full-line side; and 
that the full-line section is 
also known as logistics. 
In January 1997 Zettek completed an application for em-
ployment at the University Park Triad.  Zettek testified that he 

was doing the same thing at University Park as he had done at 
Harvey, except that while at Harvey the area he covered in-
volved south Chicago and extended 
to Indiana, the area he cov-
ers out of University Park includes the Chicago area, Indiana, 

Wisconsin, and Iowa, the territory which was absorbed by Uni-
versity Park when the other facili
ties shut down; and that he did 
not receive any additional training for the driving he does out of 

University Park.  On cross-examination Zettek testified that 

while at Harvey his schedule ne
ver diverted from his regular 
schedule, at University Park he
 has handled ﬁhot loadsﬂ which 
requires that he start earlier th
an his normal starting time of 7 
a.m.; and that some drivers at University Park start at 8 p.m. 
and make an overnight transfer to another of Respondent™s 
facilities so that it can be delivered to the customer the next 
day. 
Zettek testified that during th
e period from January to April 
or May 1997 he assisted in transporting equipment and inven-
tory from the Respondent™s facilities located in Harvey, Mil-
waukee, Wisconsin, and Bloomingt
on and Elgin, Illinois, to the 
new University Park facility.  He was aware that equipment and 
inventory were also transferred to the University Park facility 
from Respondent™s facilities in 
Fort Wayne, Indiana, Grand 
Rapids, Michigan, Indianapolis, 
Indiana, Madison, Wisconsin, 
Quad City, Iowa, and Toledo, Ohio. 
In late February 1997, according to the testimony of Zettek, 
his supervisor, Mike Carter, while conducting the normal morn-
ing meeting for drivers at University Park answered a question 
and indicated that ﬁas far as 
a union member handing out mem-
bership cards on the University Park premises . . . said just said, 
like saying, you know, that it wouldn™t be permitted, and this 
came from upper management, that any union representation 
would not be allowed on Georgia-Pacific premises.ﬂ  On cross-
examination Zettek testified that there were 10 drivers present 
at this meeting; that one of the drivers, identified only as Rod-
 GEORGIA PACIFIC CORP. 71ney, wrote what happened at 
this meeting and the drivers signed the piece of paper; that the piece of paper was given to 
the Union; and that Carter objec
ted to the passing out of union 
membership cards.  Carter testified that when he testified he 
had about 40 truckdrivers under his supervision; that in Febru-
ary 1997 he had between 15 and 18 truckdrivers under his su-
pervision; that he conducts pres
hift meetings every morning at 
University Park; that he did not recall making a statement at 
one of the preshift meetings that employees are not permitted to 
pass out union organizing cards or materials because upper 
management has said no union w
ould be permitted at Univer-
sity Park; that he never did say anything to the effect that upper 

management has said that no union would be permitted at Uni-
versity Park; that he told empl
oyees that ﬁany conduct outside 
of work conduct would not be allowed onŠwhile you were 

being paid by the company to work.  You can do it before your 
starting time, after of [sic] during your lunch breakﬂ; that he 
never made any statements to 
employees that they were not 
permitted to discuss the union at work; that he did not recall 

making any statements to a gr
oup of employees under his su-
pervision that they were not permitted to distribute union litera-

ture on their breaktimes, lunch hours, before work, after work, 
or in the facility before or after their shift; that he did not make 
any comments to employees that they were not permitted to 
distribute materials during their working time; and that ﬁ[w]hile 
they were on the clock, I told them they weren™t allowed to 
conduct any unionŠanything.  
Football pools, anything that 
didn™t involve work while they™re being paid to work.ﬂ  On 
cross-examination Carter testifie
d that he did use the word ﬁun-ionﬂ in telling the employees what they were prohibited from 
doing while they were being paid
.  Subsequently Carter testi-
fied that a driver punches in on the timeclock when he is 

scheduled to start work and he punches out on the timeclock at 
the end of the day when all of his paperwork is done; that a 
driver is on the clock when he punches in the morning until he 
punches out at night; and that the driver can be in the lunch-
room before or after work off the clock. 
In March 1997 Crowley began working at Respondent™s 
University Park facility, which is between 12 and 15 miles from 
the Harvey facility.  At University Park Crowley unloads 
freight and rail cars, stores materials, and picks and loads mate-
rials to be delivered to Responde
nt™s customers.  Crowley testi-
fied that Patton conducted his orie
ntation; that his job duties at 
University Park are the same as they were at Harvey; that he 
does not perform additional duties at University Park and he 
operates the same forklift he oper
ated at the Harvey facility; 
that he has not received any 
additional job training since he 
started working at University Park; that his supervisor at Uni-
versity Park, Carl Aman, previous
ly was a material handler at 
Elgin; that he received his da
ily work assignments at Harvey 
from Rich Palos, who is now a warehouse supervisor at the 
University Park facility; that there are employees in other job 
classifications, aside from mate
rial handler and truckdriver, 
working inside the University Park Triad; that Laborers Local 

681 represents the laborers in the millwork department; that 
there is a wall with doors which separates the millwork opera-
tions and the material handler truckdriver operations at Univer-
sity Park Triad; that the employees in the millwork operation 

do not have the same supervisors 
as the material handlers; that 
the Employer does not have a gr
ievance system in place at Uni-
versity Park and it does not recognize him as steward since his 
transfer to University Park; that Patton indicated that the senior-
ity accrued while working at the Harvey facility would be cred-
ited for purposes of determining the amount of vacation time 
earned;
9 that Respondent™s contributions to health and welfare 
on his behalf ceased with the relocation to University Park; and 
that with his relocation to University Park his health coverage 
and his pension plan changed in that he no longer has the health 
plan he had at Harvey and at University Park there is a com-
pany plan and Respondent no l
onger contributes to the Team-
ster pension plan.  On cross-examination Crowley testified that 
neither Ferguson nor his successor, McCafferty, has ever been 
employed at University Park; that Palos, who was Crowley™s 
supervisor at Harvey, is employed at University Park; that the 8 
to 12 salespeople at Harvey are not employed at University 
Park; that other members of th
e Harvey management who relo-
cated to University Park incl
ude McCubbin, and Bud Bewaldo, 
who is a warehouse supervisor; that there are five warehouse 
supervisors at University Park on the full-line or logistics side 
of the building and he could not say how many there are in the 
other side of the building; that Respondent did not make any 
changes in the terms and conditi
ons of employment of the em-
ployees at Harvey, while they were working at Harvey; that 

inventory and equipment were 
transferred from other of Re-
spondent™s facilities to University Park;
10 that University Park 
is making deliveries to a territory formerly served by Respon-
dent™s facility in Ma
dison, Wisconsin; and that deliveries were 
not made to the Wisconsin area out of Harvey. 
By grievance report dated Marc
h 11, 1997 (G.C. Exh. 11(b)), Patton denied four grievances, all of which are dated February 
19, 1997 (G.C. Exh. 11(a)), and 
all from former employees at 
Respondent™s Harvey facility, i
ndicating that there had ﬁbeen 
no violation of the intent and spirit of the company-union 
agreement.ﬂ  All four grievances deal with the pay received by 
the grievants. 
By grievance response dated March 25, 1997 (G.C. Exh. 
11(d)),11 Patton denied eight grieva
nces dealing with overtime 
(G.C. Exh. 11(c)),
12 indicating as follows: 
 The company has carefully considered the allegations and 

concluded that no violation of the agreement between Geor-
gia-Pacific Corporat
ion and Teamster Local Union 786 oc-
curred.  At the time of the alleged violations the grievants 
were employees of the Chicago South (Harvey) Distribution 
Center.  The work in question was performed by employees 
of the University Park Triad at
 the triad location.  The union 
has no standing at the University Park Triad and as such the 

work is not covered by the co
llective bargaining agreement. 
 On March 12, 1997, representa
tives of Respondent and the 
Union met at the offices of Local 786.  The Union was repre-sented by Pinelli, Yeager, Leroy Santorro, who is the secre-
tary/treasurer of the Local, and Mazzei.  Respondent was repre-
sented by Silvas, Patton, and Mc
Cubbin, Mazzei testified that the matters discussed were the same as discussed on December 

10, 1996; that the Union again in
dicated that there was no way 
                                                          
 9 Crowley testified that to his knowledge there are no seniority rights 
for anything other than vacation. 
10 Crowley was sure that this incl
uded Respondent™s facility at Elgin, 
Illinois. He believed that it also included the Respondent™s facility at 
Bloomington, Illinois. 
11 There was an earlier grievance response dated December 23, 1996. 
12 The grievances, all of which were filed in the second half of De-
cember 1996, gave Harvey as the address at which they were em-
ployed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 72that it would disclaim the existing collective-bargaining agree-
ment in order to get a closure 
or relocation agreement; and that 
Santorro™s grievances were resolved in that some of Respon-

dent™s employees were to receiv
e some pay in regard to some 
Saturday work.  On cross-examination Mazzei testified that 
Silvas said at this meeting that Respondent would no longer 
honor its agreement with Loca
l 786 at University Park. 
By letter dated March 25, 1997 (G.C. Exh. 6), Local 786 ad-
vised the Respondent that the existing collective-bargaining 
agreement would continue in full force and effect until May 31, 
1997, and that the Union wanted to meet for the purpose of 
negotiating a new agreement.  
In April 1997 Crowley applied for the position of warehouse 
supervisor at University Park.
13  He testified that he had sepa-
rate interviews with Patton an
d McCubbin; that during his in-
terview Patton said that since th
is was a nonunion facility and it 
was going to stay that way one of the duties of the warehouse 

supervisor was to prevent the Union from getting in; that Patton 
asked him how he would keep the Union out and he told Patton 

that that would not be one of his responsibilities; that Patton 
said that Crowley was not quite ready for a supervisory posi-
tion; and that on his return in July 1997 from leg surgery he 
learned that the supervisory posi
tions had been filled.  Crowley 
also testified that Patton was in Respondent™s human resources 
department during the time Crowley worked at Harvey and 
University Park. 
May 10, 1997, was Zettek™s first anniversary date with the 
Respondent.  He testified that when he was hired at Harvey he 
was paid $14.40 an hour and he signed a document that was 

given to him by Bewaldo which 
indicated that after the first 
year he would be full scale at 
$15.97 an hour; and that, as noted 
above, Bewaldo is a supervisor at University Park. 
Zettek testified that when he did not start earning $15.97 on 
his anniversary date he spoke 
to Patton 1 month later or on 
about June 10, 1997; that Patton sa
id that University Park was a 
new facility and there was a new pay scale which Patton ex-
plained,
14 and that after ﬁgetting nowhere with Mr. Pattonﬂ he discussed the matter with McCubbin.
15 Around June 24, 1997, Zettek and driver Rick Higby spoke 
to McCubbin.  Zettek testified that he told McCubbin that he 
had signed a card which indicated that he should receive full 
scale after 1 year and McCubbin sa
id that he agreed but that 
was not his department and 
it was Patton™s decision. According to his testimony, in June 1997, about 1Œ1/2 
months after his anniversary, 
Zettek began receiving $15.97 an 
hour and he was paid retroactiv
ely to his anniversary date. 
The Respondent and General Co
unsel reached the following 
stipulation:  In July 1997, subsequent to the opening of University Park 
and subsequent to the dates on which the Georgia-Pacific fa-
cilities in Elgin and Harvey, Illinois closed, Laborers Local 
681 was elected as Collective Ba
rgaining Representative for a 
group of employees at University Park.  A copy of the NLRB 
                                                          
                                                           
13 Crowley had earlier applied for 
this position while he was still at 
the Harvey facility and he was told by McCubbin that he did not have 
enough supervisory experience. 
14 Zettek testified that Patton had 
explained the pay scale during ori-
entation at University Park; and that Patton said that they ﬁwere on an 

ABCD pay scale pay raise . . . [and]
 every six months, you would re-
ceive a fifty cent raise.ﬂ 
15 Zettek testified that about 1 week
 after speaking to Patton he re-
ceived a 50-cent-an hour raise. 
Certification is Joint Exhibit 1, dated August 1, 1997.  Some 
of the employees in that unit were employed at Elgin or Har-
vey.  But the unit defined by
 the NLRB Certification did not 
exist at Elgin or Harvey. 
Joint Exhibit 2 is a list of employees currently repre-
sented by Laborers 681 at University Park. 
Joint Exhibit 3 is a list of all hourly employees who 
have worked at University Pa
rk since it opened.  Persons 
no longer employed are designated in the far right hand 
column with the letter ﬁTﬂ along with the date of their 
separation.16 Contentions On brief, counsel for the General Counsel contends that it is 
well established that an existing 
contract will remain in effect 
after relocation if the operations at the new facility are substan-
tially the same as those at the old and if transferees from the old 
plant constitute a substantial percentage (approximately 40 
percent or more) of the new plant employee complement, 
Harte & Co
., 278 NLRB 947, 949 (1986); that proposed midterm 
modification of a collective-barg
aining agreement can be im-
plemented only if the other part
y™s consent is first obtained, 
Los Angeles Hardware Co
., 235 NLRB 720, 735 (1978); that Re-
spondent™s relocated operation is 
virtually identical to the in-
volved former operation in every respect relevant to the em-

ployees™ interest in collective bargaining in that there was no 
change in ownership, the employees continued to work without 
interruption, the contractual unit™s job structure remained intact, 
job skills and requirements for unit employees remained un-
changed, supervisory and manage
rial personnel were retained, 
the transferred employees constituted a representative comple-
ment of employees on the full-line/logistics side of the Triad, 
and the contractual unit remained
 appropriate in all other re-
spects; that in March 1997 when union member Crowley trans-

ferred from the Harvey plant to 
Respondent™s University Park 
Triad, the Union represented more than 40 percent of Respon-

dent™s truckdrivers and material handlers working on the full-

line/logistics side;  that the Respondent™s transfer of operations 
from Harvey and Elgin to University Park Triad was substan-
tially concluded by April 1997, and at that time the union 
members who transferred from Ha
rvey and Elgin were 28 (of 
the total of 33 who were represented by Local 786) compared 
with 31 new hires; that, therefore, the Union represented 47 
percent of the employees in the full-line/logistics unit once the  
Respondent became fully operationa
l at University Park Triad; 
that article XX of the then existing collective-bargaining 
agreement between the Respondent
 and Local 786 further sup-
ports the conclusion that Respondent had a continuing obliga-
tion to honor the terms of its collective-bargaining agreement 
despite the relocation and transfer of its operations; that the 
material handlers and drivers in the full-line/logistics unit, with 
only an orientation session, cont
inued to perform the exact job 
upon their relocation to the Triad; that 14 of the employees 
listed as material handler D in Joint Exhibits 2 and 3 by Re-
spondent are employed on the millwork side of the University 
Park Triad, they perform a diffe
rent operation from the material 
handler employees on the full-line/l
ogistic side, they have sepa-

rate supervisors, they are separated by a wall in the plant and 
 16 Counsel for the General Counsel indicated that she could not enter 
into a portion of the stipulation to
 the extent that she did not know 
what, if any, Laborers units were re
presented at the Harvey and Elgin 
facilities.  GEORGIA PACIFIC CORP. 73they are represented by a separate Union, Laborers Local 681; 
that of the 61 laborers working at University Park Triad 15 are 
classified in Joint Exhibit 3 
under job code titled ﬁMaterial 
Handler Dﬂ; that the folly of Re
spondent™s position, particularly 
concerning the employees™ pay scale is evidenced by its re-
sponse to Zettek™s complaint, na
mely giving him, retroactively, 
the salary called for in th
e above-described collective-
bargaining agreement; that Carter threatened approximately 10 
drivers during an employee meeting in February 1997 that the 
Respondent would not tolerate any union activities in its prem-
ises; and that an appropriate re
medy here would include reim-
bursements of the Respondent™s 
truckdrivers and material han-
dlers for all monetary losses in 
wages, health and welfare con-
tributions, and insurance payments since employees began 
working at the Respondent™s University Park Triad. 
The Union, on brief, argues th
at the Respondent™s rationale 
for repudiating its collective-ba
rgaining obligations are factu-ally and legally incorrect in that (1) the bargaining unit did not 
terminate, it transferred, (2) 
28 of Respondent™s employees who 
are union members went to work at the Respondent™s Univer-sity Park facility, (3) these 28 employees filled out applications 
which noted that they would be offered ﬁcontinuing positions,ﬂ 
(4) ﬁthey assumed these positions with their seniority dates 
intactﬂ (C.P. Br., p. 7); and (5), in 
Fall River Dyeing Corp. v. 
NLRB, 482 U.S. 27 (1987), the Supreme Court affirmed the 
position that an employer™s relia
nce on employees™ rights as a 
basis to refuse to bargain is not an acceptable basis for such a 

refusal; that Mangan corroborated
 the testimony of Zettek and 
Crowley that the jobs of materi
al handler and truckdriver re-
mained virtually unchanged at Un
iversity Park; that the Re-
spondent transferred inventor
y and equipment from Chicago 
North and South to University Park; that all that happened here 

is that an employer moved to a 
larger facility approximately 12 
miles from a ﬁcoveredﬂ location; that the Board has long re-
quired that an existing contract remain in force at a new facility 
if the transferees from the old plant constitute a substantial 

percentage (about 40 percent) of the new plant™s unit, 
Harte & 
Co., supra; that as of April 1,
 1997, 28 of the 59 employees (or 
47 percent) at University Park were transferees from Chicago 
North and South; that employees in the millwork operation at 
University Park are on the other 
side of the wall, have a sepa-
rate timeclock, separate superv
ision, and no interchange with 
the unit involved here; that the millwork division at University 
Park changed in that it was expanded from 10 to 15 employees 
collectively at Harvey and Elgin up to 65 employees at Univer-
sity Park; that the expansion of that unit, and recognition issues 
regarding its composition and its election have nothing to do 
with the transfer of the 28 teamsters; that the 20 material han-
dler/forklift drivers on the millwork side are unrelated to the 
teamster material handlers on the logistics side; that the number 
of employees on the millwork side should not in any way affect 
the count of employees relevant to
 the issues of transfer of em-
ployees to the logistics/full-line side of University Park facility; 

that Mangan testified that he ma
de the decision to repudiate the contract with the Union wit
hout knowledge of the number of 
employees who would be transferring and no consideration of 
Respondent™s contractual obligat
ion created by article XX of 
the involved collective-bargaining agreement; that if Respon-

dent argues on brief that the Local 786 complement at Univer-
sity Park was insufficient to support the application of the con-
tract, it will be the first time that this argument has been raised 
since it was not included or even mentioned in the Respon-
dent™s November 5, 1996 letter
 and such omission undoubtedly 
occurred as the Respondent failed
 to even consider the well-
established labor law principles
 supporting the complaint; that 
Respondent decided to repudia
te the involved collective-
bargaining agreement despite the 
applicable law and the facts; 
that it is not refuted that Ferguson told Crowley that the con-
tract would cover the University Park facility and McCubbin in 
March 1996 indicated that the employees at the Chicago South 
facility were already at the Tr
iad; that the Respondent know-
ingly ignored its responsibilities because in November 1996 
when Mangan repudiated the contra
ct the applications for Uni-
versity Park were completed 
and Respondent knew the number 
of employees who sought to transfer; that the Respondent at-
tempted to extinguish its duty 
by conditioning all severance 
benefits on the Union™s acquies
cence to Respondent™s actions 
in a closure agreement; that Carter told 10 drivers in February 
1997 that union activities were no
t allowed on the premises of 
the University Park facility; that this statement was made even 

though employees were free to remain on the premises and 
socialize in the lunchroom; and 
that Crowley™s testimony that 
Patton told him that it was the du
ty of University Park supervi-
sors to keep the Uni
on out is uncontradicted. 
The Respondent, on brief, argues that it has no duty to bar-
gain with the Charging Party at University Park; that as indi-
cated in 
Harte & Co
., supra, the General Counsel must prove 
that (1) the operations at the ne
w facility are substantially the 
same as those at the old and (2) transferees from the old loca-
tion constitute a substantial pe
rcentage (approximately 40 per-
cent or more) of the employee complement at the new location 
when the relocation process is substantially concluded; that the 
University Park Super Triad is a new operation, not a ﬁmere 
relocationﬂ of the Company™s Harvey and Elgin branches; that 
where a company has reorganized its business by (1) combining 
nine facilities in five states into a single operation with new 
management, (2) integrating prev
iously segregated lines of 
businesses, (3) hiring a substa
ntial number of new employees, 
and (4) centralizing sales, billin
g, procurement, inventory man-
agement, and product development; 
that the management of the 
Super Triad is almost entirely 
new, as the management and other salaried personnel previous
ly at Elgin and Harvey are 
virtually all gone; that the wage
s, benefits, and other terms of 
employment covering Super Tria
d employees are substantially 
different from those at Elgin and 
Harvey; that Elgin and Harvey 
employees make up less than one-fifth of the Super Triad™s 
hourly work force; that the Super Triad integrates previously 
distinct business linesŠfull-line building products distribution 
and a millwork specialty center; that there was not a millwork 
specialty center in either Elgin or Harvey; that the result 
reached in 
General Electric
 Co., 170 NLRB 1272 (1968), 
should apply here since there are significant changes in the 

nature of the operations as comp
ared to those in Elgin and Har-vey; that transferees from Elgin and Harvey comprise a small 

percentage of the employees at University Park in that Univer-
sity Park has 125 employees an
d it hired 18 from Harvey and 9 
from Elgin; that all employees at University Park, including 
those who elected Laborers Local 681 at University Park to 
represent them, should be counted; that Local 681 represents a 
broader range of job classes at Un
iversity Park than at Elgin or 
Harvey in that at University Park, unlike Elgin or Harvey, 
about one-third of the employees in the Laborers unit are yard 
lift operators; that the organizing drive which the Charging 
Party commenced in February 
1997 at University Park was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 74inconsistent with the position of the General Counsel; that arti-
cle XX of the involved collective-bargaining agreement applies 
only to situations involving the 
change of ownership from Re-spondent to another entity; that 
even assuming that article XX 
applies to internal company relocations, the issue in this case 
would still be whether the Elgin and Harvey branches were in 
fact relocated to University Park, or whether University Park is 
a new operation; and that Responde
nt™s no-solicitation rule is 
lawful since it banned union so
licitation on working time, but 
not during breaks, lunch, and before and after work. 
Analysis 
As pointed out by the Board in 
Harte & Co
., 278 NLRB 947 
(1986):  In relocation cases such as this one, our task is to dis-
tinguish situations where the new facility is basically the 
same operation, simply removed to a new site, from those 
where the new facility is somehow a different operation 
from the original.  In the former case, a collective-
bargaining agreement in effect at the old location is logi-
cally applied at the new one.  In the latter, the old agree-
ment has no place at the new 
facility.  Given the complex-
ity of modern business trans
actions, the determination of 
exactly what relationship the ne
w plant bears to the old is 
not always easy to make.  N
onetheless, we have developed 
standards in our contract-bar and failure-to-bargain cases 
to determine when there is a sufficient continuity of opera-
tions to justify applying an existing agreement to a new 
location.  These cases hold th
at an existing contract will 
remain in effect after a relocation if the operations at the 

new facility are substantially the same as those at the old 
and if transferees from the old plant constitute a substan-
tial percentageŠapproximately
 40 percent or moreŠof 
the new plant employee complement.  
Westwood Import 
Co., 251 NLRB 1213, 1214 (1980), enfd. 681 F.2d 664 
(9th Cir. 1982); General Extrusion Co., 121 NLRB 1165, 
1167Œ1168 (1958).  See also Marine Optical
, 255 NLRB 
1241, 1245 (1981), enfd. 671 F.2d 11 (1st Cir. 1982). 
 . . . .  While none of our previous relocation decisions have explic-
itly addressed the appropriate point in time for measuring 
whether a substantial percentage
 of the new work force is 
composed of transferees from the old location, in each case 
where we have found that the contract remained in effect at 
the new location, transferees constituted a substantial percent-
age of the new work force on the date that the transfer process 
was substantially completed. 
. . . .  We recognize that in any relocation situation answer-
ing the question whether the 
union representing the em-
ployees at the former location should continue to represent 
the workers at the new location involves balancing the 
newly hired employees™ intere
st in choosing whether or 
not to have union representa
tion against the transferees™ 
interest in retaining the fruits of their collective activity. 
 In General Extrusion Co., supra, the Board indicated as fol-
lows:  [P]resent Board policy concerning the effect of changed cir-
cumstances upon the operation of contracts as bars has not 
been revised in any material sens
e.  Thus, we shall adhere to 
the rule that a contract does not bar an election if changes 

have occurred in the nature as distinguished from the size of 
the operations between the execution of the contract and the 
filing of the petition, involving. a merger of two or more op-
erations resulting in creation of an entirely new operation with 
major personnel changes .  However, a mere relocation of op-
erations accompanied by a transf
er of a considerable propor-
tion of the employees to a
nother plant, without an 
accompanying change in the character of the jobs and the 
functions of the employees in the contract unit, does not 
remove a contract as a bar.  [Footnotes omitted.] 
 The collective-bargaining agre
ement (G.C. Exh. 2), should 
have remained in effect when the operations at the involved 
Elgin and Harvey facilities were
 moved to the involved Univer-
sity Park facility.  The Res
pondent™s pertinent operations at University Park are substantially
 the same as its operations at 
Elgin and Harvey as far as 
the involved employees are con-
cerned.  Over 80 percent of the employees in the involved units 
at Elgin and Harvey transferred to University Park.  There was 
no real ﬁchange in the character of the jobs and the functions of 
the employees in the contract unit.ﬂ  Almost all of the equip-
ment and inventory from Elgin 
and Harvey was moved to Uni-
versity Park.  If the employees on the millwork side of the Uni-

versity Park facility are not cons
idered, and they should not be 
considered, the former Elgin and Harvey employees constituted 
more than 40 percent of the University Park complement on the 
full-line logistics side on the date
 the transfer process was sub-
stantially complete.   
The Respondent argues that the employees on the millwork 
side should be counted.  Respondent, however, created the 
millwork portion of the University Park facility as a separate 
and distinct operation.  Employee
s on the full-line logistics side 
do not interchange with employees
 on the millwork side.  The 
areas are physically separated by a wall.  Those who work on 
the millwork side of the University Park facility have their own 
supervisors, their own timeclock,
 and their own union.  As the 
general manager of the millwork side, Hoyer, testified, there is 
a delineation between the millwork section and the full-line 
section and with the millwork 
section the profit-and-loss rests 
at that location.  Also as note
d above, Hoyer testified that the 
millwork section rents some space from logistics from a staging 
standpoint but there is a wall and doors which separates the 
area.  While the Respondent may 
want to have only one union 
at University Park, what Respondent wants is not controlling.  
There were two unions at Harvey.  There were two unions at 
Elgin.  Local 681™s situation is not the same as Local 786™s 
situation in that the size and scope of the millwork operation 

dramatically changed from what pr
eviously existed at Elgin and 
Harvey.  But again, at University Park the millwork and the 

full-line logistics are separate and distinct. 
In view of the fact that this was a transfer of operations from 
Elgin and Harvey to University Park it appears that article XX 
of the involved collective-bargai
ning agreement applies to the 
situation at hand. 
The involved collective-bargaining agreement remained in 
effect at University Park.  N
onetheless, the Respondent unilat-
erally implemented changes in
 terms and conditions of em-
ployment of the involved unit at
 University Park.  The Respon-
dent now cites these unlawful 
unilateral modifications as 
changes which assertedly would ju
stify its refusal to recognize 
and bargain with Local 786 as the exclusive collective-
bargaining representative of the involved unit at University 
 GEORGIA PACIFIC CORP. 75Park.  The involved changes will onl
y be considered in terms of 
the fact that Respondent enga
ged in unlawful conduct. 
The Respondent violated the Act as alleged in that (1) since 
on or about November 5, 1996, Respondent has failed and re-fused to recognize and bargain with the Union as the exclusive 
collective-bargaining representative of the involved unit, and 
Respondent failed to continue in 
effect all the terms and condi-
tions of the involved collective-bargaining agreement by repu-
diating the agreement, and (2) si
nce on or about November 15, 
1996, and continuously thereafte
r the Respondent implemented 
various changes in terms and cond
itions of employment for unit 
employees. 
Paragraph 5 of the complaint alleges that about the end of 
February 1997 or the beginning of March 1997, the Respon-
dent, by its agent Mike Carter
, at the Respondent™s facility, 
orally promulgated and since then
 has maintained a rule prohib-
iting employees from discussing the Union, distributing union 
literature, or engaging in any union activities at any time on 
company premises, and subjecti
ng employees to unspecified 
discipline for violations of the 
rule.  As noted above, the only 
evidence put on by the General Counsel and the Charging Party 
is Zettek™s testimony that Carter said ﬁas far as a union member 
handing out membership cards on the University Park premises 
said just said, like saying, you know, that it wouldn™t be permit-
ted, and this came from upperman
agement, that any union rep-
resentation would not be allowed 
on Georgia-Pacific premises.ﬂ  
There is no specific evidence with respect to Carter prohibiting 
employees from discussing the union and Carter denies doing 
this.  His denial is credited.  The Respondent points out that it 
voluntarily recognized a Teamster local at its new bulk distribu-
tion center in Detroit, Michigan
, and Harrington said that there 
should be only one union at University Park.  But the Respon-
dent did not deny through Patton that Patton told Crowley that 
one of the duties of the warehouse supervisor at University 
Park was to prevent the Union from getting in.  Carter testified 
that he did tell employees wh
at they were prohibited from do-
ing while they were being paid a
nd he conceded that he did use 
the word ﬁunionﬂ in telling the employees what they were pro-

hibited from doing while they were being paid.  Carter testified 
that he also referred to footba
ll pools and indicated that they, 
the employees, should not do anything that did not involve 
work while they were being paid to work.  Zettek™s uncorrobo-
rated testimony on this point, viz,
 ﬁsaid just said, like saying, 
you knowﬂ lacks the specificity that one would like to have 

before concluding that a responde
nt violated the Act in this 
manner.  And Zettek did not testify on rebuttal to deny that 
Carter told employees that they
 could engage in non-work con-
duct before their starting time, after, or during lunchbreak.   In 
these circumstances, it has not been
 shown, in my opinion, that 
Respondent through Carter violated the Act as alleged in this 

paragraph of the complaint.  
Our Way, Inc., 268 NLRB 394 
(1983).  This portion of the complaint will be dismissed.   
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Sections 
2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated S
ection 8(a)(1) and (5) of the 
Act by since on or about Novemb
er 5, 1996, failing and refus-ing to recognize and bargain wi
th the Union as the exclusive 
collective-bargaining representative of the involved unit, and 
failing to continue in effect all the terms and conditions of the 
involved collective-bargaining 
agreement by repudiating the 
agreement, and by since on or about November 15, 1996, and 
continuously thereafter implemen
ting various changes in terms 
and conditions of employme
nt for unit employees. 
4. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
5. Except as found, Respondent
 otherwise is not shown to 
have engaged in conduct violative of the Act as alleged in the 
complaint. 
REMEDY Having found that Respondent engaged in certain unfair la-
bor practices, I shall recommend that it be ordered to cease and 
desist therefrom and that it take certain affirmative action set 
forth below to effectuate the policies of the Act. 
Having found that Respondent ha
s made unilateral changes 
in certain terms and conditions of employment in violation of 
Section 8(a)(1) and (5) of the Act, I recommend that Respon-

dent revoke, on request, the unilateral changes.  Also, I recom-
mend that Respondent be ordere
d to make whole its employees 
for any loss they might have suffered as a result of Respon-

dent™s unlawful implementation on November 15, 1996, with 
interest as authorized in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).17  The recommended Order will also pro-
vide that Respondent bargain in good faith with the Union as 
the exclusive collective-bargaining representative of the above-

described unit. 
On these findings of fact and conclusions of law, and on the 
entire record and I issue the following recommended
18 ORDER The Respondent, Georgia-Pacific Corporation, University 
Park, Illinois, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to recognize and bargain with the 
Union as the exclusive collective-bargaining representative of 
the following unit: 
 All truck drivers and drivers operating delivery vehicles 
equipped with mechanical loading and unloading devices and 
truck drivers and drivers operating yard tractors, yard loaders, 
lifts or carriers, and yard cranes used wholly within the con-
fines of Respondent™s premises and engaged in the delivery, 
loading and unloading of lumber, lumber products, mill work, 
trim and building materials from yards, team tracks, or mills 
owned and/or operated by the Respondent, or from any other 
point designated by the Respondent, to individuals, compa-
nies or corporations
, and all construction sites, or any other 
place, as directed by the Respondent, employed by the Re-
spondent at Respondent™s facility currently
 located in Univer-
sity Park, Illinois, but excluding all office clerical
 employees, 
guards, and supervisors as defined in the Act
.                                                            
 17 Under 
New Horizons, interest is computed at the ﬁshort-term fed-
eral rateﬂ for the under payment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621
. 18 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 76The Respondent, to individuals, companies or corporations, 
and all construction sites, or any 
other place, as directed by the 
Respondent, employed by the Respondent at Respondent™s 
facility currently located in University Park, Illinois, but ex-
cluding all office clerical employ
ees, guards, and supervisors as 
defined in the Act. 
(b) Failing to continue in effect all the terms and conditions 
of the involved collective-barg
aining agreement by repudiating 
the agreement.  
(c) Implementing various change
s in terms and conditions of 
employment for unit employees. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain in good faith with the Union as the 
exclusive representative of 
all employees in the above-
described unit and, if an underst
anding is reached, embody such 
understanding in signed contracts. 
(b) On request, rescind any and all unilateral changes the Re-
spondent has made in the terms 
and conditions of employment 
of the employees in the involved unit. 
(c) Within 14 days of the date of this Order make whole the 
employees in the involved unit, with interest, for any loss they 

may have suffered by Respondent™s unlawful refusal to apply 
the terms and conditions of employ
ment as set forth in the col-
lective-bargaining agreemen
t which expired May 31, 1997, 
until such time as Respondent bargains in good faith to impasse 
or enters into a collective-bargaining agreement. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its 
University Park, Illinois facility the attached notice marked 
ﬁAppendix.™™19  Copies of the notice, on forms provided by the 
Regional Director for Region 13, 
after being signed by the Re-

spondent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the notic
e is not altered, defaced, or 
covered by any other material.  In the event that, during the 

pendency of this proceeding, the Respondent has gone out of 
business or closed the facility involved in this proceeding, the 
Respondent shall duplicate and mail,
 at its own expense, a copy 
of the notice to all current employees and former employees 

employed by the Respondent in the involved unit at any time 
since November 5, 1996.  
 (f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                          
 19 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
Dated, Washington, D.C. February 26, 1998. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 fail and refuse to recognize and bargain with 
Building Material, Lumber, Box Shaving, Roofing and Insulat-

ing Chauffeurs, Teamsters, Warehousemen and Helpers, and 
Related Industry Employees Union Local 786 as the exclusive 
collective-bargaining representative of the following unit: 
 All truck drivers and drivers operating delivery vehicles 

equipped with mechanical loading and unloading devices and 
truck drivers and drivers operating yard tractors, yard loaders, 
lifts or carriers, and yard cranes used wholly within the con-
fines of Respondent™s premises and engaged in the delivery, 
loading and unloading of lumber, lumber products, mill work, 
trim and building materials from yards, team tracks, or mills 

owned and/or operated by the Respondent, or from any other 
point designated by the Respondent, to individuals, compa-
nies or corporations
, and all construction sites, or any other 
place, as directed by the Respondent, employed by the Re-
spondent at Resp
ondent™s facility currently
 located in Univer-
sity Park, Illinois, but excluding 
all office clerical employees, 
guards, and supervisors as defined in the Act. 
 WE WILL NOT
 fail to continue in e
ffect the terms and condi-
tions of the involved collectiv
e-bargaining agreement.   
WE WILL NOT
 unilaterally implement va
rious changes in terms 
and conditions of employme
nt for unit employees. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain or coerce you in the exercise of the rights guaranteed you 

by Section 7 of the Act. 
WE WILL
, on request, bargain in good faith with Building Ma-
terial, Lumber, Box Shaving, Roofing and Insulating Chauf-
feurs, Teamsters, Warehousemen
 and Helpers, and Related 
Industry Employees Union Local 
786 as the exclusive represen-
tative of all employees in the a
bove-described unit, and if an 
understanding is reached, embody such understanding in a 
signed contract. 
WE WILL
, on request, rescind any and all unilateral changes 
that we have made in the term
s and conditions of employment 
of the employees in the involved unit.  
WE WILL 
make you whole, with interest, for any loss you may 
have suffered by our unlawful refusal to apply the terms and 
conditions of employment as set 
forth in the collective bargain-
ing agreement which expired Ma
y 31, 1997, until such time as 
we bargain in good faith to impasse or enter into a collective-
bargaining agreement. 
 GEORGIA-PACIFIC 
CORPORATION
 